      Case 3:18-cr-00203-EMC Document 313 Filed 09/13/19 Page 1 of 6


 1    KEKER, VAN NEST & PETERS LLP
      ELLIOT R. PETERS - # 158708
 2    epeters@keker.com
      CHRISTOPHER C. KEARNEY - # 154101
 3    ckearney@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                    Case No. 3:18-cr-00203-EMC

14                  Plaintiff,                     DEFENDANT’S FURTHER RESPONSE
                                                   TO THE GOVERNMENT’S OBJECTION
15             v.                                  TO THE USE OF ATTORNEY
                                                   PROFFERS
16    CHRISTOPHER LISCHEWSKI,
                                                   Date:      October 1, 2019
17                  Defendant.                     Time:      9:30 a.m.
                                                   Dept.      Courtroom 5 – 17th Floor
18                                                 Judge:     Hon. Edward M. Chen
19                                                 Date Filed: May 16, 2018
20                                                 Trial Date: November 4, 2019

21

22

23

24

25

26

27

28

          DEFENDANT’S FURTHER RESPONSE TO THE GOVERNMENT’S OBJECTION TO THE USE OF
                                    ATTORNEY PROFFERS
                                   Case No. 3:18-cr-00203-EMC
     1345422
      Case 3:18-cr-00203-EMC Document 313 Filed 09/13/19 Page 2 of 6


 1                                        I.         INTRODUCTION

 2             In its September 4, 2019 minute order, the Court tentatively sustained the government’s

 3   objection to defendant Christopher Lischewski’s use of government notes of attorney proffers in

 4   examining the government’s cooperating witnesses, but the Court invited Mr. Lischewski to

 5   submit authority that such use of attorney proffers is permissible. See Dkt. No. 310 at 6.

 6   Authorities establishing that it is permissible to use attorney proffers to refresh recollection or for

 7   impeachment include United States v. Triumph Capital Group, Inc., 544 F.3d 149, 162–63 (2d

 8   Cir. 2008), Spicer v. Roxbury Correctional Institute, 194 F.3d 547, 556–57 (4th Cir. 1999),

 9   United States v. Reyes, 239 F.R.D. 591, 598, 601–04 (N.D. Cal. 2006), and United States v.

10   Sudikoff, 36 F. Supp. 2d 1196, 1204–05 (C.D. Cal. 1999), as discussed below. Even if the Court

11   is concerned that the use of attorney proffers may implicate the attorney-client privilege—

12   although, as shown below, the law is clear that such information is not privileged—the Court

13   should address its concern on an individualized basis. In other words, the Court should defer

14   ruling until a particular question has been asked and objected to, so that the Court can decide,

15   based on the specific circumstances, whether the question actually implicates the attorney-client

16   privilege, rather than simply presuming that it would. Indeed, as the Ninth Circuit held in United

17   States v. Ruehle, 583 F.3d 600 (9th Cir. 2009), it is “legal error” to impose a “broad, blanket

18   suppression order” based on “a presumption that the privilege attached.” Id. at 608–09. Thus, the

19   Court should overrule the government’s blanket objection to the use of attorney proffers.

20                                             II.    ARGUMENT

21             It is well established that “a client’s communications of proposed testimony made with the

22   intent that the lawyer relay the communications to the government are not protected by the

23   lawyer-client privilege.” Sudikoff, 36 F. Supp. 2d at 1205; see also, e.g., Ruehle, 503 F.3d at 605,

24   607–09 (information proffered by attorneys to outside auditors and the FBI is not privileged);

25   United States v. Edison, No. CR 07-0074 WHA, 2008 WL 170660, at *2 (N.D. Cal. Jan. 17,

26   2008) (“communications made to [an attorney] but intended to be communicated to third parties

27   such as the government are not protected by the privilege”); United States v. Bergonzi, 216

28   F.R.D. 487, 493 (N.D. Cal. 2003) (“communications between client and attorney for the purpose
                                                1
          DEFENDANT’S FURTHER RESPONSE TO THE GOVERNMENT’S OBJECTION TO THE USE OF
                                    ATTORNEY PROFFERS
                                   Case No. 3:18-cr-00203-EMC
     1345422
      Case 3:18-cr-00203-EMC Document 313 Filed 09/13/19 Page 3 of 6


 1   of relaying communication to a third party is not confidential and not protected by the attorney-

 2   client privilege”) (citing Sudikoff).

 3             Furthermore—and crucially here—such communications may be “admissible as prior

 4   inconsistent statements—that is, for impeachment purposes.” Reyes, 239 F.R.D. at 601

 5   (emphasis added); see also, e.g., United States v. Perez, No. 10CR3044 WQH, 2011 WL

 6   1259823, at *2 (S.D. Cal. Mar. 29, 2011) (“an attorney proffer may form the basis for an

 7   inconsistent statement”); accord Triumph, 544 F.3d at 162–63; Spicer, 194 F.3d at 556–57. Not

 8   only may attorney proffers be used for impeachment, preventing such use is grounds for reversal.

 9             For example, in Triumph, a defendant named Spadoni was convicted of bribing a former

10   public official named Silvester, who pleaded guilty and cooperated with the government. At trial,

11   Silvester testified, in effect, that Spadoni had bribed him. “By contrast, when Silvester first

12   proffered (through his attorney) to the government, his statements strongly suggested that

13   Spadoni had declined to make payments that would amount to a bribe.” Triumph, 544 F.3d

14   at 162. An FBI agent named Urso took notes of that attorney proffer, but the government failed

15   to produce those notes until after trial. The Second Circuit reversed Spadoni’s bribery conviction:

16             By suppressing Urso’s notes of that proffer, the government deprived Spadoni of
               exculpatory evidence going to the core of its bribery case against him. Spadoni
17             could have used the proffer notes not merely to support his version of his
               conversation with Silvester, but also to impeach Silvester’s credibility. While the
18             notes did not record Silvester’s words, Spadoni could have attributed them to him
               through cross-examining Silvester, questioning Agent Urso, and if necessary
19             calling Silvester’s attorney. The notes were taken at a meeting where Silvester’s
               attorney approached the government on Silvester’s behalf to relate Silvester’s
20             account of his criminal activity in an attempt to convince the government to offer
               him a cooperation agreement. Spadoni could have argued that Silvester initially
21             authorized his attorney to tell the truth, which inculpated others and exculpated
               Spadoni, but that once he began to cooperate with the government he fabricated a
22             new, inculpatory version of his dealings with Spadoni to enhance the value of his
               cooperation and his expected reward.
23
     Id. at 162–63 (emphasis added) (internal citation omitted).
24
               Likewise, in Spicer, the defendant’s conviction was reversed because the state failed to
25
     disclose an attorney proffer that was inconsistent with what the witness himself told the state’s
26
     attorney, the grand jury, and the jury at trial. The Fourth Circuit rejected the argument that the
27
     witness’s statements to his attorney “were not of impeachment character because they had not
28
                                                2
          DEFENDANT’S FURTHER RESPONSE TO THE GOVERNMENT’S OBJECTION TO THE USE OF
                                    ATTORNEY PROFFERS
                                   Case No. 3:18-cr-00203-EMC
     1345422
      Case 3:18-cr-00203-EMC Document 313 Filed 09/13/19 Page 4 of 6


 1   been made directly by [the witness] to the state.” Spicer, 194 F.3d at 556. The “impeaching

 2   nature of the statements does not depend on whether the state was a direct or indirect audience.”

 3   Id. The witness’s “statement to his attorney, specifically, was impeachment evidence.” Id. And

 4   the “discrepancy between [the witness’s] testimony in court and his prior statements to his

 5   attorney would have provided [the defendant] with significant impeachment material.” Id. at 557.

 6             The law in the Ninth Circuit—and this District—is no different. For example, in Reyes,

 7   Judge Breyer ordered two law firms to comply with subpoenas for notes of witness interviews

 8   that had been proffered to the government. “Generally speaking, the attorney-client privilege is

 9   waived upon the voluntary disclosure of protected information by a client, or by an attorney at the

10   behest of a client.” Reyes, 239 F.R.D. at 598. And “every appellate court that has considered the

11   issue” in more than forty years has concluded that clients and their attorneys “cannot waive the

12   attorney-client privilege selectively.” Id. at 603; see also In re Pac. Pictures Corp., 679 F.3d

13   1121, 1127–29 (9th Cir. 2012) (confirming this rule in the Ninth Circuit). Moreover, if witnesses

14   who provided information to attorneys to convey to the government are called to testify at trial,

15   “their prior statements to internal investigators could become admissible as prior inconsistent

16   statements—that is, for impeachment purposes.” Reyes, 239 F.R.D. at 601 (emphasis added).

17             Similarly, in Sudikoff, Judge Pregerson of the Central District of California held that

18   attorney proffers “may be admissible to impeach; and the information may be used to refresh a

19   witness’s recollection.” Sudikoff, 36 F. Supp. 2d at 1204 (emphasis added). Judge Pregerson

20   expressly rejected the government’s argument that, because the proffers were made by the

21   witness’s lawyer, rather than the witness himself, the attorney-client privilege might be

22   “improperly violated should the information be disclosed.” Id. On the contrary, “the disclosure

23   of witness proffers would not violate any privilege” because “a client’s communications of

24   proposed testimony made with the intent that the lawyer relay the communications to the

25   government are not protected by the lawyer-client privilege.” Id. at 1204–05.

26             Finally, although it did not address the use of attorney proffers for impeachment, the

27   Ninth Circuit’s opinion in Ruehle is instructive. There, attorneys had conducted an investigation

28   with the intent to turn the information over to outside auditors and government regulators. See id.
                                                3
          DEFENDANT’S FURTHER RESPONSE TO THE GOVERNMENT’S OBJECTION TO THE USE OF
                                    ATTORNEY PROFFERS
                                   Case No. 3:18-cr-00203-EMC
     1345422
      Case 3:18-cr-00203-EMC Document 313 Filed 09/13/19 Page 5 of 6


 1   at 603. Those attorneys later proffered that information to the FBI, which summarized the

 2   information in Form 302 reports. See id. at 605. The district court excluded the information as

 3   privileged, see id. at 606 & n.6, but the Ninth Circuit reversed. The statements at issue were not

 4   privileged because they were made for the purpose of disclosure to outside auditors. See id.

 5   at 609. Furthermore, “a fundamental flaw in the district court’s analysis” was that it “applied a

 6   liberal view of the privilege that conflicts with the strict view applied under federal common law,

 7   which governs here. By approaching the exclusion question with a presumption that the privilege

 8   attached, the district court inverted the burden of proof,” which “the party asserting the privilege”

 9   must carry. Id. at 608–09 (internal citation omitted). That party—in this case, the government—

10   is “obliged by federal law to establish the privileged nature of the communications and, if

11   necessary, to segregate the privileged information from the non-privileged information.” Id.

12   at 609. “Under federal law, the attorney-client privilege is strictly construed,” and the district

13   court’s “overly broad, blanket suppression order” was erroneous. Id.

14             Here, even if the Court were correct that impeaching cooperating witnesses using their

15   attorney proffers may implicate the attorney-client privilege—which is incorrect, as shown

16   above—the Court’s tentative ruling is still “overly broad.” Id. Rather than issue a blanket ruling

17   now, the Court should wait until it has a specific witness, question, objection, and proffer before

18   it. Doing so will be no less efficient because, in order to ensure the preservation of

19   Mr. Lischewski’s appellate rights, his counsel will likely need to make such a record in any event.

20   On the other hand, ruling in advance, as the Court has proposed, based on “a presumption that the

21   privilege attached,” is legal error that contravenes the rule that the attorney-client privilege must

22   be strictly construed. Id. That rule follows from the “fundamental principle that the public has a

23   right to every man’s evidence.” Pac. Pictures, 670 F.3d at 1126 (quoting Trammel v. United

24   States, 445 U.S. 40, 50 (1980)). As a defendant in a criminal case, Mr. Lischewski is entitled to

25   exercise that right a fortiori. “Under such circumstances, there simply is no justification to shut

26   off judicial inquiry into these communications.” Id. at 1127.

27

28
                                                4
          DEFENDANT’S FURTHER RESPONSE TO THE GOVERNMENT’S OBJECTION TO THE USE OF
                                    ATTORNEY PROFFERS
                                   Case No. 3:18-cr-00203-EMC
     1345422
      Case 3:18-cr-00203-EMC Document 313 Filed 09/13/19 Page 6 of 6


 1                                          III.    CONCLUSION

 2             Thus, the Court should overrule the government’s objection to the use of attorney proffers.

 3

 4    Dated: September 13, 2019                               KEKER, VAN NEST & PETERS LLP

 5
                                                       By:     /s/ Elliot R. Peters
 6

 7                                                            ELLIOT R. PETERS
                                                              CHRISTOPHER C. KEARNEY
 8                                                            ELIZABETH K. MCCLOSKEY
                                                              NICHOLAS S. GOLDBERG
 9
                                                              Attorneys for Defendant
10                                                            CHRISTOPHER LISCHEWSKI

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                5
          DEFENDANT’S FURTHER RESPONSE TO THE GOVERNMENT’S OBJECTION TO THE USE OF
                                    ATTORNEY PROFFERS
                                   Case No. 3:18-cr-00203-EMC
     1345422
